Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Claim 6 has been amended and claim 7 has been canceled. Claims 1-6, 8-11, and 19-20 are currently pending and examined on the merits in the present Office Action. 

Response to Amendment
Applicant’s amendments overcome objections to the specification and 35 U.S.C. 112(d) rejection previously set forth in the Final Office Action mailed 07/27/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Enablement
Claims 1-6, 8-11, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification defines an "agrin peptide" as an agrin peptide which is shorter than the full-length agrin and is capable of inducing proliferation of cardiomyocyte (Page 8, Ln. 30-34).  In specific embodiments, the agrin peptide is provided in soluble forms, required for use in therapy. Thus, the agrin peptides of the invention preferably include one or more non-natural or natural polar amino acids, including but not limited to serine and threonine which are capable of increasing peptide solubility due to t14heir hydroxyl-containing side chain (Page 13, Ln. 5-7 to Page 14, Ln. 1-2). As presently written, the claims thus encompass forms of agrin peptides that are soluble and suitable for use in therapy as well as insoluble and not suitable for use in therapy. Thus, artisans would not reasonably expect the genus of agrin peptides that include insoluble forms to be able to effectively treat heart disease in a subject commensurate in scope of the claims. While Applicant has provided an example of treating ischemic heart disease in a pig model comprising administering recombinant human agrin peptide (rAgrin, 6624-AG, R&D Biosystems),  Applicant has not provided any working example demonstrating that insoluble forms of agrin peptides can be used to treat a heart disease in a subject. 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-11, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 16/746,878 as evidenced by Hoover et al (Hoover et al. The Journal of cell biology vol. 161,5 (2003): 923-32, of record) and in view of Babbitt et al, (Babbitt, David G., Renu Virmani, and M. B. Forman. Circulation 80.5 (1989): 1388-1399, of record), hereinafter Babbitt.
This is a provisional nonstatutory double patenting rejection.
Regarding instant claims 1-3, the co-pending application recites a method of treating heart disease in a subject in need thereof by administering to the subject a therapeutically effective amount of an agrin peptide that is 80 – 110 kDa in claims 7 and 15, wherein the heart disease is an ischemic heart disease in claim 13; wherein the heart disease is acute myocardial infarction (AMI), myocardial infarction (MI), or heart failure in claims 14 and 15. It is known in 
Regarding instant claim 9, the co-pending application recites that the agrin peptide used in the treatment of an ischemic heart disease is capable of inducing cardiomyocyte proliferation in claims 7 and 15, which meets the limitation of instant claim 9. 
Regarding instant claim 10, the co-pending application recites that the agrin peptide used in the treatment of an ischemic heart disease is not part of a fusion polypeptide in claims 7 and 15, which meets the limitation of instant claim 10. 
Regarding instant claims 19 and 20, the co-pending application recites that the agrin peptide used in the treatment of an ischemic heart disease comprises a fragment of human agrin in claim 18. The term ‘comprises’ is open-ended/inclusive and reads on the full-length human agrin; thus the issued claim meets the limitations of instant claims 19 and 20. 
The co-pending application does not recite that the agrin is administered to the subject in an anterograde intracoronary manner nor that the agrin is in soluble form per instant claim 11. 
However, Babbitt teaches that intracoronary administration of adenosine 1 hour after reperfusion effectively increases blood flow to ischemic zones, improves ventricular function, and attenuates microvascular injury in a canine model subjected to prolonged regional ischemia (see document, in particular, Abstract and Discussion). Specifically, a snare was placed on the left anterior descending artery (LAD) distal to the first diagonal branch and subjected to 2 hours of occlusion followed by 3 hours of reperfusion. Adenosine was given into the proximal LAD for 1 
It would have been obvious to one of ordinary skill in the art to administer the agrin peptides taught by the co-pending application via the antegrade intracoronary route as disclosed by Babbitt. One of ordinary skill in the art would have been motivated to do so because antegrade intracoronary administration permits the localized delivery of the therapeutic agent to the injured myocardium, increases local blood flow to ischemic zones, improves ventricular function, and attenuates microvascular injury during. Further, prevention of vascular injury following prolonged ischemia can salvage viable myocytes (Babbitt, Conclusion). Since the peptides of the co-pending application are used to treat heart disease in a subject, the agrin peptides must be in soluble form. Therefore one of ordinary skill in the art would expect that antegrade intracoronary administration of agrin at or after reperfusion to effectively treat an ischemic heart disease in a subject. 
The combined teachings discussed above do not clearly indicate the dose of drug or multiple administrations at the specified time intervals per instant claims 4-6 and 8. However, the court has stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of agrin administration to effectively treat an ischemic heart disease in a subject in need thereof. 

Claims 1-6, 8-11, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 16/746,878 as The Journal of cell biology vol. 161,5 (2003): 923-32, of record) and in view of Herzog et al, (Herzog, William R., et al. International journal of cardiology 59.1 (1997): 21-27, of record), hereinafter Herzog. 
This is a provisional nonstatutory double patenting rejection.
Regarding instant claims 1-3, the co-pending application recites a method of treating heart disease in a subject in need thereof by administering to the subject a therapeutically effective amount of an agrin peptide that is 80 – 110 kDa in claims 7 and 15, wherein the heart disease is an ischemic heart disease in claim 13; wherein the heart disease is acute myocardial infarction (AMI), myocardial infarction (MI), or heart failure in claims 14 and 15. It is known in the art that the laminin-like G1 and G2 domains of agrin mediate binding to dystroglycan) (Hoover et al, see entire document, in particular “Introduction”, Para. 2).  According to UniprotKB, the agrin C-terminal 100 kDa subunit is 966 amino acids in length and encompasses all three laminin-like G domains. Thus, the agrin peptide necessarily comprises the G1 and G2 domains. Therefore, the co-pending claims meet the limitations of instant claims 1 – 3. 
Regarding instant claim 9, the co-pending application recites that the agrin peptide used in the treatment of an ischemic heart disease is capable of inducing cardiomyocyte proliferation in claims 7 and 15, which meets the limitation of instant claim 9. 
Regarding instant claim 10, the co-pending application recites that the agrin peptide used in the treatment of an ischemic heart disease is not part of a fusion polypeptide in claims 7 and 15, which meets the limitation of instant claim 10. 
Regarding instant claims 19 and 20, the co-pending application recites that the agrin peptide used in the treatment of an ischemic heart disease comprises a fragment of human agrin in 
The co-pending application does not recite that the agrin is administered to the subject in an anterograde intracoronary manner nor that the agrin is in soluble form per instant claim 11. 
However, Herzog teaches that intracoronary administration of diltiazem during the first 12 min of reperfusion effectively reduces infarct size and improves left ventricular function in a pig model of acute myocardial infarction (see entire document, in particular, Abstract, Discussion, and Conclusion). Specifically, a silastic snare was placed around the left anterior descending artery (LAD) distal to the first diagonal branch for a 50 min occlusion and an infusion catheter was advanced through the femoral artery and placed in the LAD distal to the snare (see Materials and Methods, in particular, Section 2.2: Surgery). After occlusion of the LAD, diltiazem was infused for 12 min (see Experimental Protocol, in particular, Section 3.2: Diltiazem Group,).  Since the diltiazem is administered to the ischemic heart via the artery, it is being applied via the antegrade route. 
It would have been obvious to one of ordinary skill in the art to administer the agrin peptides taught by co-pending application via the antegrade intracoronary route during reperfusion as disclosed by Herzog. One of ordinary skill in the art would have been motivated to do so because antegrade intracoronary administration permits the localized delivery of the therapeutic agent to the injured myocardium, reduces infarct size, and improves cardiac function. Thus, local intracoronary drug administration is a valuable adjunct in patients subject to myocardial ischemia/reperfusion during coronary artery bypass grafting, primary angioplasty for AMI, or thrombolysis for AMI if given immediately after restoration of coronary blood flow. Since the peptides of the co-pending application are used to treat heart disease in a subject, the agrin peptides 
The combined teachings discussed above do not clearly indicate the dose of drug or multiple administrations at the specified time intervals per instant claims 4-6 and 8. However, the court has stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of agrin administration to effectively treat an ischemic heart disease in a subject in need thereof. 

Claims 1-6, 8-11, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,589,132, and of in view of Babbitt et al, (Babbitt, David G., Renu Virmani, and M. B. Forman. Circulation 80.5 (1989): 1388-1399, of record), hereinafter Babbitt, as evidenced by Xu et al. (Xu, Zhaobin et al. Journal of visualized experiments : JoVE ,86 51329. 10 Apr. 2014, doi:10.3791/51329), hereinafter Xu. 
Regarding instant claims 1 and 3, the issued patent recites a method of treating heart disease in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an agrin peptide comprising a laminin G-like 1 domain (G1) and a laminin G-like 2 domain (G2) in claim 9, wherein the heart disease is an ischemic heart disease in claim 10. Thus, the issued claims meet the limitations of instant claims 1 and 3. 

Regarding instant claim 10, the issued patent recites that the agrin peptide is not part of a fusion polypeptide in claim 9, which meets the limitation of instant claim 10. 
Regarding instant claim 11, the issued patent recites that the agrin peptide is in soluble form in claim 5, which meets the limitation of instant claim 11. 
Regarding instant claims 19 and 20, the issued patent recites that the agrin peptide comprises a fragment of human agrin in claim 6, which also reads on the full-length human agrin, and thus meets the limitations of instant claims 19 and 20. 
The issued patent does not recite that the agrin is administered to the subject in an anterograde intracoronary manner nor does it teach that the ischemic heart disease is acute myocardial infarction, myocardial infarction, or heart failure. 
However, Babbitt teaches that intracoronary administration of adenosine 1 hour after reperfusion effectively increases blood flow to ischemic zones, improves ventricular function, and attenuates microvascular injury in a canine model subjected to prolonged regional ischemia (see document, in particular, Abstract and Discussion). Specifically, a snare was placed on the left anterior descending artery (LAD) distal to the first diagonal branch and subjected to 2 hours of occlusion followed by 3 hours of reperfusion. Adenosine was given into the proximal LAD for 1 hour after reperfusion (see Abstract, Materials and Methods, and Figure 1). Since the adenosine is administered to the ischemic heart via the artery, it is being applied via the antegrade route.  Further, as evidenced by Xu et al, ischemia-reperfusion (I/R) injury is a major contributor the myocardial damage generated during myocardial infarction. Thus, surgical coronary ligation 
It would have been obvious to one of ordinary skill in the art to administer the agrin peptides taught by the issued patent via the antegrade intracoronary route as disclosed by Babbitt. One of ordinary skill in the art would have been motivated to do so because antegrade intracoronary administration permits the localized delivery of the therapeutic agent to the injured myocardium, increases local blood flow to ischemic zones, improves ventricular function, and attenuates microvascular injury during. Further, prevention of vascular injury following prolonged ischemia can salvage viable myocytes (Babbitt, Conclusion). Therefore one of ordinary skill in the art would expect that antegrade intracoronary administration of agrin at or after reperfusion to effectively treat an ischemic heart disease in a subject. 
The combined teachings discussed above do not clearly indicate the dose of drug or multiple administrations at the specified time intervals per instant claims 4-6 and 8. However, the court has stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of agrin administration to effectively treat an ischemic heart disease in a subject in need thereof. 

Claims 1-6, 8-11, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,589,132, and in view of Herzog et al, . 
Regarding instant claims 1 and 3, the issued patent recites a method of treating heart disease in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an agrin peptide comprising a laminin G-like 1 domain (G1) and a laminin G-like 2 domain (G2) in claim 9, wherein the heart disease is an ischemic heart disease in claim 10. Thus, the issued claims meet the limitations of instant claims 1 and 3. 
Regarding instant claim 9, the issued patent recites that the agrin peptide induces proliferation of cardiomyocytes in claim 9, which meets the limitation of instant claim 9. 
Regarding instant claim 10, the issued patent recites that the agrin peptide is not part of a fusion polypeptide in claim 9, which meets the limitation of instant claim 10. 
Regarding instant claim 11, the issued patent recites that the agrin peptide is in soluble form in claim 5, which meets the limitation of instant claim 11. 
Regarding instant claims 19 and 20, the issued patent recites that the agrin peptide comprises a fragment of human agrin in claim 6, which also reads on the full-length human agrin, and thus meets the limitations of instant claims 19 and 20. 
The issued patent does not recite that the agrin is administered to the subject in an anterograde intracoronary manner nor does it teach that the ischemic heart disease is acute myocardial infarction, myocardial infarction, or heart failure. 
However, Herzog teaches that intracoronary administration of diltiazem during the first 12 min of reperfusion effectively reduces infarct size and improves left ventricular function in a pig model of acute myocardial infarction (see entire document, in particular, Abstract, Discussion, and Conclusion). Specifically, a silastic snare was placed around the left anterior descending artery 
It would have been obvious to one of ordinary skill in the art to administer the agrin peptides taught by issued patent via the antegrade intracoronary route during reperfusion as disclosed by Herzog. One of ordinary skill in the art would have been motivated to do so because antegrade intracoronary administration permits the localized delivery of the therapeutic agent to the injured myocardium, reduces infarct size, and improves cardiac function. Thus, local intracoronary drug administration is a valuable adjunct in patients subject to myocardial ischemia/reperfusion during coronary artery bypass grafting, primary angioplasty for AMI, or thrombolysis for AMI if given immediately after restoration of coronary blood flow. Therefore one of ordinary skill in the art would expect that antegrade intracoronary administration of agrin at or after reperfusion to effectively treat an ischemic heart disease in a subject. Additionally, it would have been obvious to artisans to use human agrin and agrin peptides when treating heart disease in a human subject.  
The combined teachings discussed above do not clearly indicate the dose of drug or multiple administrations at the specified time intervals per instant claims 4-6 and 8. However, the court has stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie 

Response to Arguments
Applicant’s arguments, see “Remarks” filed 11/02/2021 with respect to rejections made under 35 U.S.C. 103 over Tzahor in view of Herzog and Bassat in view of Herzog have been fully considered and are persuasive. Further, Applicant states that neither Tzahor nor Bassat are available as valid prior art in view of the affidavit/declaration filed on 11/02/2021 showing under 37 CFR 1.130(a) that the subject matter disclosed in the references was published within one year of the priority date of the instant application and obtained directly or indirectly from the inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A). See MPEP § 717.02. The rejections previously made under 35 U.S.C. 103 have been withdrawn. 
Applicant’s arguments with respect to rejections made under non-statutory double patenting over in view of Herzog have been fully considered and are not persuasive. Applicant argues that Herzog teaches administration of a small molecule rather than a peptide to treat heart disease in a subject, and that the small molecule would have different permeability, pharmokinetics, and mechanism of action than the agrin peptide. Applicant’s arguments are not persuasive because Herzog teaches that therapeutic drugs can be successfully administered anterograde and thus artisans would reasonably expect that agrin administered anterograde would also be effective in treating a heart disease in a subject using the same route of delivery.   



Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644